DETAILED ACTION
This action is in response to the filing on June 18, 2008.  Claims 2, 4, 5, 7, 8, 15, 16, 19, 20, 22, 24, 25, 29, 38, and 40 are pending and have been considered below.  The applicant has canceled claims 1, 3, 6, 9-14, 17, 18, 21, 23, 26-28, 30-37, and 39.

Allowable Subject Matter
Claims 2, 4, 5, 7, 8, 15, 16, 19, 20, 22, 24, 25, 29, 38, and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… allowing a second computing device to access an internet uniform resource locator; allowing a computer executable file to be downloaded to the second computing device over the network using the URL; providing a communication module associated with the boot tool, wherein the communication module includes a wireless universal serial bus data card that allows for two-way wireless communication between the first computing device and a remote help desk computing device…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 19 and 40 recite similar limitations.  Therefore, claims 19 and 40 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114